      Case 2:20-cv-02196-SM-DPC Document 137 Filed 07/21/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    CORMEUM LAB SERVICES, LLC,                                            CIVIL ACTION
       Plaintiff

    VERSUS                                                                NO. 20-2196


    COASTAL LABORATORIES, INC., ET AL.,                                   SECTION: “E” (2)
        Defendants


                                  ORDER AND REASONS

        Before the Court is a Motion to Stay, or in the Alternative, to Transfer for

Determination of Whether Stay is Appropriate filed by Coastal Laboratories, Inc.

(“Coastal”), AMSOnSite, Inc. (“AMSOnSite”), Britton-Harr Enterprises, Inc (“BHE”),

and Patrick Britton-Harr (collectively the “Coastal Parties”).1

                                        BACKGROUND

        The factual background of this action has been set forth extensively by this Court

and need not be repeated in full here.2 It is sufficient to note that on July 31, 2020,

Coastal and AMSOnSite filed an action in the United States District Court for the

District of Maryland against Dr. Tarun Jolly, Cormeum Lab Services, LLC

(“Cormeum”), and six other defendants who are not parties to this action.3 On August


1 R. Doc. 130. Cormeum Lab Services, LLC (“Cormeum”) opposes the motion. R. Doc. 132. The Coastal
Parties filed a reply. R. Doc. 136.
2 R. Doc. 102.
3 Coastal Laboratories, Inc. v. Tarun Jolly, M.D., No. 20-cv-2227-RDB (D. Md.) (the “Maryland

action”). The other defendants in the Maryland action are Dr. James Silliman, James “Bo” Silliman, Dr.
David J. Vigerust, Benjamin Williamson, Sensiva Health, LLC, Z DiagnostiX, LLC, and Vita Health
Systems, LLC.




                                                  1
     Case 2:20-cv-02196-SM-DPC Document 137 Filed 07/21/21 Page 2 of 4




5, 2020, Cormeum filed Action 20-2196 in this District against Coastal, AMSOnSite,

Inc., and Patrick Britton-Harr.4 BHE was added as a defendant in the First Amended

Complaint.5 On August 12, 2020, Dr. Jolly filed Action No. 20-2230 in this District

against Coastal, Patrick Britton-Harr, and BHE.6

       On January 15, 2021 the Court granted in part the Coastal Parties Motion to

Transfer Cases Under the First-to-File Rule, transferring Action 20-2230 to United

States District Court for the District of Maryland,7 and denied the motion in part,

keeping Action 20-2196 here.8 The forum selection clause in the Laboratory Services

Agreement at issue in this action is mandatory; it grants “exclusive” jurisdiction to the

courts located in the Parish of Orleans, State of Louisiana. The claims in this action for

breach of contract and open account are within the scope of the forum selection clause.9

The Court held the first-to-file rule does not override the parties’ forum selection

clause.

       An Amended Scheduling Order was entered in this action on April 30, 2021

setting the trial of this action on November 29, 2021.10 The Coastal Parties have now

requested a stay of this action pending the completion of a trial in the related

consolidated actions in the United States District Court for the District of Maryland or,



4 R. Doc. 1.
5 R. Doc. 8.
6 Action 20-2230, R. Doc. 1.
7 The Maryland cases are now consolidated. R. Doc. 130-3.
8 R. Doc. 102.
9 Id.
10 R. Doc. 127.




                                                 2
     Case 2:20-cv-02196-SM-DPC Document 137 Filed 07/21/21 Page 3 of 4




alternatively, a transfer of this action to the District of Maryland for the limited purpose

of allowing that court to determine whether a stay is appropriate.

        The Coastal Parties have offered no support for their motion to stay other than

the Court’s discretion to control the disposition of cases on its docket,11 which the Court

declines to exercise in this manner. Neither have the Coastal Parties provided support

for their request that this Court transfer this action to the District of Maryland for the

limited purpose of allowing that court to determine whether a stay is appropriate. The

Court denies the motion to the extent it is based on these arguments. To the extent the

motion is treated as a request for rehearing of the Court’s January 15, 2021 order, it

also is denied. Federal Rule of Civil Procedure 54(b) provides that an order that

adjudicates fewer than all the claims among all the parties “may be revised at any time”

before the entry of a final judgment, according a district court “the inherent procedural

power to reconsider, rescind, or modify an interlocutory order for cause seen by it to

be sufficient.”12 The district court’s discretion in this regard is broad,13 but this Court

typically analyzes these motions under the standard governing Rule 59(e) motions to

alter or amend a final judgment.14 Under Rule 59(e), a moving party must satisfy at

least one of the following criteria: “(1) the motion is necessary to correct a manifest



11 R. Doc. 130-2 at pp. 6-8.
12 Melancon v. Texaco, Inc., 659 F.2d 551, 553 (5th Cir. Unit A Oct. 1981).
13See Calpetco 1981 v. Marshall Exploration, Inc., 989 F.2d 1408, 1414–15 (5th Cir.1993)
14 See, e.g., United States v. Bollinger Shipyards, Inc., 2013 WL 3984058, at *4 (E.D. La. 2013) (Vance,

C.J.); Rosemond v. AIG Ins., 2009 WL 1211020, at *2 (E.D. La. May 4, 2009) (Barbier, J.); Letap
Hospitality, L.L.C. v. Days Inn Worldwide, Inc., 2008 WL 2959649, at *2 (E.D. La. July 30, 2008)
(Berrigan, J.).




                                                   3
        Case 2:20-cv-02196-SM-DPC Document 137 Filed 07/21/21 Page 4 of 4




error of fact or law; (2) the movant presents newly discovered or previously unavailable

evidence; (3) the motion is necessary in order to prevent manifest injustice; or (4) the

motion is justified by an intervening change in the controlling law.”15 None of the

criteria necessary for the Court to reconsider its previous order has been argued or

established by the Coastal Parties. The motion, to the extent it seeks reconsideration,

is denied.

          Because of a conflict in the Court’s schedule, the Court will vacate the current

trial date. The Court’s case manager will contact the parties to set a scheduling

conference.

                                           CONCLUSION

          IT IS HEREBY ORDERED that the Motion to Stay, or in the Alternative, to

Transfer for Determination of Whether Stay is Appropriate is DENIED.


          New Orleans, Louisiana on this 21st day of July, 2021.


                                                   ______ _____________ _________
                                                           SUSIE MORGAN
                                                    UNITED STATES DISTRICT JUDGE




15   B & C Marine, LLC v. Cabiran, 2013 WL 950562, *1 (E.D. La. Mar. 11, 2013).




                                                   4
